Quillian, Chief Judge.
The defendant appeals the order revoking his probation. Held:
Defendant’s sole enumeration of error is that the trial court erred in denying his motion for continuance. It is contended that the revocation hearing should have been continued until final disposition of the charges which formed the basis to revoke his probation. It is urged that the defendant might have to testify in the revocation hearing which testimony could then be used against him in the criminal trials; thus forcing him to incriminate himself.
We find this ingenious contention nonmeritorious. It is now established law that a court need not stay the revocation proceedings until after the disposition of the criminal charges on which revocation is sought. Dickerson v. State, 136 Ga. App. 885 (222 SE2d 649); Jackson v. State, 140 Ga. App. 659 (231 SE2d 554); Evans v. State, 153 Ga. App. 764 (266 SE2d 545). The defendant could testify or decline to testify as he saw fit; holding the revocation proceedings first did not amount to a forbidden compulsion. In any case, there was no reason to require the grant of a continuance.

Judgment affirmed.


McMurray, P. J, and Pope, J., concur.